Citation Nr: 1020912	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  02-10 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The appellant had active duty for training (ACDUTRA) with the 
Army National Guard (ANG) from February 5, 1979, to May 25, 
1979, with additional ANG service.

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). This matter was 
remanded in January 2004 for further development.  In a March 
2006 decision, the Board denied entitlement to service 
connection for an acquired psychiatric disorder.  The 
appellant filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
November 2007, the Court remanded the case to the Board for 
compliance with the instructions in the November 2007 Joint 
Motion for Remand (JMR).  Subsequently, the Board denied this 
issue again in a March 2009 decision.  The appellant also 
appealed this decision to the Court.  By Order dated in 
August 2009, the Court remanded the matter to the Board for 
compliance with the instructions in an August 2009 JMR.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking entitlement to service connection 
for an acquired psychiatric disability.  In its March 2009 
decision, the Board determined that service connection was 
not warranted because the evidence did not support the 
appellant's claim that his schizophrenia was incurred in or 
aggravated during his three months of ACDUTRA.  In making 
this determination, the Board found that an April 2004 VA 
examination and opinion, which opined that the appellant's 
schizophrenia was as likely as not due to his period of 
ACDUTRA, had limited probative value because it was based on 
altered medical evidence of record and was unsupported by the 
unaltered medical evidence of record.  However, in citing 
Barr v. Nicholson, 21 Vet.App. 303 (2007), the August 2009 
JMR determined that the Board was required to obtain a new VA 
examination if it determined that the positive April 2004 VA 
examination was inadequate or explain why a new VA 
examination was not warranted.  Therefore, in accordance with 
the JMR, the Board finds that this case must be returned to 
the RO so that the appellant can be afforded a new VA 
examination.   

When conducting the examination and offering an opinion, the 
examiner should be aware that many of the dates on the 
medical documents of record have been altered by the 
appellant.  For example, typewritten correspondence dated on 
July 9, 1982, from M.A.S., a social worker, with the 
Commonwealth of Puerto Rico Health Department Psychiatric 
Hospital, to the Social Security Administration, stated that 
the appellant was admitted to the institution on June 28, 
1982, presenting a frame of psychosis.  A diagnosis of 
chronic undifferentiated schizophrenia was established.  The 
appellant submitted a copy of the same piece of 
correspondence from M.A.S.; however, the dates were altered.  
The date of the correspondence was changed to July 9, 1979, 
and the date of admission was changed to June 28, 1979.  It 
was apparent that this submission was altered as the 
typewritten 1979 corresponding to each date is smudged, there 
are traces of the original date being redacted, and it 
appears a different type of typewriter was used.

Further, typewritten correspondence dated on July 29, 1982, 
from Dr. Manuel Colon Vargas, a psychiatrist, to a judge at 
the District Court, states that the appellant was authorized 
to go on a 14 day pass with medications and a family member.  
The correspondence stated that he will have to return for a 
medical reevaluation on August 6, 1982.  The appellant 
submitted a copy of the same piece of correspondence from Dr. 
Vargas; however, the dates were altered.  The date on the 
correspondence was changed to July 28, 1979, and the date of 
the reevaluation was changed to August 6, 1979.  It is 
apparent that this submission was altered, as the typewritten 
1979 corresponding to each date was smudged, there were 
traces of the original date being redacted, and it appears a 
different type of typewriter was used.

Medical records from the Puerto Rico Medical Center were 
submitted to support the appellant's claim, which reflected 
treatment for schizophrenia in 1981.  The respective dates 
are handwritten by the treating examiners.  Subsequently, the 
appellant submitted duplicates of these medical records, 
however, the dates were altered to 1979.  It is apparent that 
the date was doctored to reflect 1979, as there are traces of 
the original dates being redacted, and the handwriting 
differs.

Correspondence dated in July 1983 from Dr. Fausto Jimenez, a 
psychiatrist with a psychiatric hospital (Hospital de 
Psiquiatria, Rio Piedras, Puerto Rico), stated that the 
appellant had three admissions to the psychiatric hospital on 
the following dates: July 13, 1981, to July 22, 1981, June 
28, 1982, to August 6, 1982, and June 23, 1983, to July 1, 
1983.  The appellant submitted a copy of the same 
correspondence from Dr. Jimenez; however, the dates were 
altered to reflect the following dates: July 13, 1979, to 
July 22, 1979, June 28, 1980, to August 6, 1980, and June 23, 
1981, to July 1, 1981.  Again, it is apparent that this 
submission was altered, as it appears that a different type 
of typewriter was used, the altered typewritten dates are 
smudged, and there are traces of the original date which was 
redacted.

A case summary dated in December 2000, from Mental Health and 
Anti Addiction Services Administration (Administracion de 
Servicios de Salud Mental y Contra la Addiccion) in Manati, 
Puerto Rico, reflects an admission date of July 3, 1979, and 
a date of first visit of July 3, 1979, and a date of last 
visit of March 3, 2000.  The dates are handwritten as 
follows: 03/07/1979, and 03/03/00.  The first number 
corresponds to the day (dia), the second number corresponds 
to the month (mes), and the third number corresponds to the 
year (ano).  The appellant submitted a copy of the same case 
summary; however, the dates were altered.  The submission 
reflects a handwritten date of admission of 03/05/1979, and a 
date of first visit of 03/05/1979.  It is apparent that the 
number corresponding to the month was changed from a '7' to a 
'5,' as there are traces of the original date being redacted, 
and the handwritten '5' differs from the other handwritten 
numbers.

A handwritten note dated in September 1989 from Angel Luis 
Rodriguez Gomez, M.D., of Ashford Medical Center, states that 
the appellant underwent four psychiatric interviews between 
July 23, 1979, to October 8, 1979.  Further, an original copy 
of a handwritten note from Angel Luis Rodriguez, M.D., dated 
on December 19, 2000, states that the appellant received 
psychiatric care from July 23, 1979, to October 8, 1979, and 
he was referred to the Manati Mental Health Center. Dr. 
Rodriquez specifically writes the following: "Pt of caption 
received my psychiatric care from 23 July 79 to 8 Oct 79..."  
The appellant submitted a copy of the handwritten note from 
Dr. Rodriguez, dated on December 19, 2000, which states that 
the appellant received psychiatric care from January 23, 
1979, to October 8, 1979.  Specifically, the altered document 
states "23 January 1979."  It is apparent that this 
submission was altered, as the handwritten "January" is 
smudged, and there are traces of the original month being 
redacted.

Further, in light of the need to remand for another VA 
examination, the RO should also obtain any VA treatment 
records from May 2007 to the present.  

Lastly, the Board also notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet.App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Since the Board is remanding 
this case for other matters, it is reasonable for the RO to 
give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The RO should send the appellant a 
corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet.App. 
473 (2006).  

2.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from May 2007 to the present. 

3.  Thereafter, the RO should schedule 
the appellant for an appropriate VA 
examination.  The claims folder and a 
copy of this remand are to be made 
available to the examiner for review in 
connection with the examination.  As 
discussed above, the examiner should be 
made aware that some of the dates on the 
treatment records have subsequently been 
altered by the appellant.  All tests 
deemed necessary by the examiner are to 
be performed.  All psychiatric diagnoses 
should be clearly reported.  

After examining the appellant and 
reviewing the claims file (to include 
only unaltered medical documents), the 
examiner should specifically express an 
opinion as to the date of onset and 
etiology of any current acquired 
psychiatric disorder.  Specifically, is 
it at least as likely as not (a 50% or 
higher degree of probability) that any 
current psychiatric disorder had its 
onset during the appellant's ACDUTRA from 
February 5, 1979, to May 25, 1979, or is 
related to any in-service disease or 
injury?  A detailed rational for all 
opinions expressed should be provided.

4.  In the interest of avoiding future 
remand, the RO should then review the 
examination report to ensure that the 
above question has been clearly answered 
and a rationale furnished for all 
opinions expressed.  If not, appropriate 
action should be taken to remedy any such 
deficiencies in the examination report. 

5.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record and determine if the 
benefit sought can be granted. If the 
decision remains denied, the appellant 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond. Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


